Case 3:17-cr-00533-EMC Document 1457-2 Filed 02/03/21 Page 1 of 5




                       EXHIBIT A
FBI 302 - Clubhouse Search, November 20, 2017
                        Case 3:17-cr-00533-EMC Document 1457-2 Filed 02/03/21 Page 2 of 5
FD-302 (Rev. 5-8-10)
                                                                         - 1 of 4 -

                                                  FEDERAL BUREAU OF INVESTIGATION




                                                                                                                            Date of entry        12/04/2017


            On November 20, 2017, the FBI San Francisco Evidence Response Team (ERT)
            conducted a search of the Hells Angels Fresno clubhouse, located at 2273
            South G Street, Fresno, CA 93721. The search was conducted pursuant to a
            Federal search warrant authorized by Honorable Judge Stanley A. Boone,
            United States Magistrate Judge, Eastern District of California, on
            November 16, 2017.

            The following San Francisco and Sacramento Division personnel participated
            in the search:

            San Francisco Division

             SA Mccarrell Crumine - Case Agent

             SA Liza Fornaciari - SF ERT TL, Seizing Agent

             IA Marian Gimbel - SF ERT ATL, Site Team Leader

             SA Heather Newberry - SF ERT, DNA

             SA Aaron Stewart - SF ERT, Photographer

             SA Clement Lai - SF ERT

             SOS Toni Mata - SF ERT

             SA Christopher Reinke - SF ERT

             TFO Travis Menke - Santa Rosa PD

             TFO Jason Jucam - Santa Rosa PD

             TFO Tommy Isachsen - Santa Rosa PD

             TFO Brandon Austin - Sonoma County Sheriff's Office

             TFO William Harm - California Highway Patrol




   Investigation on    11/20/2017           at   Fresno, California, United States (In Person)

   File #   281P-SF-5626535                                                                                                  Date drafted    11/22/2017

   by   GIMBEL MARIAN M, FORNACIARI LIZA MAREE
  This document contains neither recommendations nor conclusions of the FBI. It is the property of the FBI and is loaned to your agency; it and its contents are not
  to be distributed outside your agency.
                            Case 3:17-cr-00533-EMC Document 1457-2 Filed 02/03/21 Page 3 of 5
FD-302a (Rev. 05-08-10)

           281P-SF-5626535
                            (U) Search Warrant conducted at 2273
Continuation of FD-302 of   South G Street, Fresno, California 93721    , On   11/20/2017   , Page   2 of 4




           Sacramento Division

             SA Marcus Knutson - SC ERT, Senior Team Leader

             SA Elizabeth Buckmiller - SC ERT

             SA Traci Barrasso - SC ERT

             SA David Ricks - SC ERT

             SA Rebecca Bills - SC ERT, Sketcher

             AS Anna Coakly - SC ERT, Evidence Control

             SOS Nicole Heideman - SC ERT, Photographer

             SA William Denton - SC ERT

             ECT Grady Obrien - SC ERT, Evidence Control

             SA Eric Berumen - SC ERT, Photo Log

             Paralegal Specialist Michele Ramirez - SC ERT

             SA Alexia Crow - Fresno RA Liaison

             SSA George Lopez - Fresno SSA on scene supervisor

             ASAC Tom Osborne - Sacramento Division

             SA Laura Cuthbert - Sacramento Division

             TFO George Imirian - Sacramento Division

             TFO Merv Wong - Sacramento Division

             SA George Jusino - ATF

             SA Eric Penman - ATF

           The search team arrived at the scene at approximately 6:25 am. The scene
           was already secured by members of the FBI Sacramento SWAT team, some of



           whom remained on site for perimeter security. The front door and
                            Case 3:17-cr-00533-EMC Document 1457-2 Filed 02/03/21 Page 4 of 5
FD-302a (Rev. 05-08-10)

           281P-SF-5626535
                            (U) Search Warrant conducted at 2273
Continuation of FD-302 of   South G Street, Fresno, California 93721    , On   11/20/2017   , Page   3 of 4




           whom remained on site for perimeter security. The front door and
           containers located in the back of the premises, sustained damage during
           entry.

           The location is described as a commercial-type structure, with one main
           level and a smaller second level accessed by an internal staircase. The
           first level entrance had a small office. The large open area had a large
           bar type set up with numerous bar stools seating, a couch, a table, with
           various television's mounted on the wall. The first level also had a large
           white board and a small cage with no visible access mounted on top of a
           small storage closet. The first level also had a raised stage in one area,
           a bar/kitchen type setup, a shower, women's and men's bathroom with a
           storage room above the restrooms, and additional office type rooms. There
           was a large roll-up gate leading to the back of the building. There was a
           large sink against a wall located near the stairs. There was also an
           additional storage room underneath the stairs leading to the second floor.

           The second floor had a loft type room overlooking the stage on the main
           floor, numerous boxes, music equipment, a couch, and small door leading to
           a small attic style room. Behind the main building were three large
           outdoor storage containers. Letters were assigned to the various rooms and
           areas at the location. The main building was assigned single character
           letters (A,B,C, etc) by the search team.

           Upon the arrival of the search team, the FBI SWAT team had detained one
           individual located within the premises. Please refer to the SWAT FD-302
           for information and the disposition of the individual.

           SOS Nicole Heideman (SC ERT) and SA Aaron Stewart (SF ERT) took
           photographs at the beginning, during, and at the conclusion of the search.
           A photo log was kept of all photographs taken. A sketch of the scene was
           prepared by SA Bills (SC ERT), which included the approximate location of
           evidence items collected.

           Presumptive blood testing was conducted in several locations by SA
           Newberry (SF ERT) and SA Varrasso (see attached Blood Collection Log).
           Three areas tested resulted in positive results.

           DNA collection was conducted in several locations of the premises by SA
           Newberry, SA Varrasso, SA Reinke, and SOS Mata (see attached DNA
           Collection Log).

           Luminol was applied to the floor area near the stage and on the wall in
           area "G" left side of stage, the wall by the table located in area "H",
           the wall above the sink area "I" to search for latent blood stains. These
           areas reacted positively with the Luminol. Photographs were taken by SOS
                            Case 3:17-cr-00533-EMC Document 1457-2 Filed 02/03/21 Page 5 of 5
FD-302a (Rev. 05-08-10)

           281P-SF-5626535
                            (U) Search Warrant conducted at 2273
Continuation of FD-302 of   South G Street, Fresno, California 93721    , On   11/20/2017   , Page   4 of 4


           the wall above the sink area "I" to search for latent blood stains. These
           areas reacted positively with the Luminol. Photographs were taken by SOS
           Heideman of the reaction.

           An Evidence Log was prepared for all the items of evidence seized, listing
           a description of the items and the location of where they were found. At
           the completion of search, the collected evidence was transported to the
           FBI Sacramento ET secure offsite, 7388 North Remington Street, Fresno,
           CA (see transport 302) by SA Fornaciari, SA Reinke, SA Lai, SA Stewart,
           IA Gimbel, and SOS Mata.

           A copy of the search warrant, the FD-597 Receipt for Property, and a set
           of two lock keys were left on the top of the bar by SA Fornaciari. No one
           was present at the location upon the departure of the scene. The storage
           containers labeled on sketch as areas "R" and "S", were secured with two
           brand new locks. The back roll-up gate and door were secured internally.
           The front door sustained some damaged upon entry, a brand new chain and
           lock were placed to secure the front door with a note to contact Fresno PD
           for keys to the lock. The search team departed the scene at approximately
           8:05pm.

           The digital photos were copied to DVDs labeled "Original", "Agent Copy",
           "Working Copy", and "SF ERT Copy," and will be maintained in the 1A
           section of the case file. Multiple working copies were also created for
           distribution to the investigating agents.

           Container labeled area "T" was identified as belonging to George Mecias,
           2277 South G Street, Fresno, CA. Upon clearing the premises, FBI Fresno
           SWAT broke the lock to clear it. A new lock was provided to Mr. Mecias, an
           FD-597 property receipt was provided to him indicating no damage to
           storage container and the receipt for the new lock. Photos of the
           container, photo log, and CD's containing the photos are being placed in
           the 1A section of this file.

           The original Evidence Logs, Sketch, Blood Collection Log, DNA Collection
           Log, Photo Logs, a copy of the Search Warrant, sign in sheet, and a copy
           of the FD-597, will be maintained in the 1A section of the case file.
